17 U.S. 48 (____)
4 Wheat. 48
EVANS
v.
PHILLIPS.
Supreme Court of United States.

D.B. Ogden moved to dismiss the writ of error in this case, upon the ground, that the plaintiff had submitted to a nonsuit in the court below, upon which no writ of error will lie.
THE COURT directed the writ of error to be dismissed.
*74] *JUDGMENT.
This cause came on to be heard, on the transcript of the record; on consideration whereof, it is adjudged and ordered, that the writ of error be, and the same is, hereby dismissed, with costs, the plaintiff having submitted to a nonsuit in the circuit court.[(a)]
NOTES
[(a)]  See Box v. Bennett, 1 II. Bl. 432; Kempland v. Macauley, 4 T.R. 436.